ITEMID: 001-97108
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF AKTAR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1940 and lives in Ankara.
5. On 15 January 1977 the applicant bought seven plots of land in the Bozcaada region of Çanakkale from a private person by way of a bill of sale.
6. On an unspecified date, a land registry survey was carried out in the region, as a result of which the plots in question were registered in the name of the Treasury.
7. On 21 August 1991 the applicant raised an objection before the Bozcaada Cadastral Court against the land registry survey and requested its annulment.
8. The first hearing was held on 5 November 1991. The applicant did not attend the hearings held between 16 June 1992 and 17 November 1998. Moreover, the hearings were adjourned between 16 June 1992 and 22 February 1994 pending the determination of the applicant's address by the Treasury.
9. At the hearing held on 3 May 1994 the Bozcaada Cadastral Court ordered an on-site inspection of the plots in question. However, the official notice for the payment of the inspection fee was only served on the applicant on 21 July 1998, and the inspection was conducted on 4 September 2000.
10. On 29 March 2002 the Bozcaada Cadastral Court partially granted the applicant's request in relation to three of the plots in question. The court held that there was no record of ownership in the land register in respect of these three plots and the applicant had therefore acquired title to them by way of adverse possession. The remaining four plots, however, were registered in the Treasury's name in the land register and could not, therefore, have changed ownership by way of adverse possession. The bill of sale executed in 1977 to convey the title of the disputed land was also void for the same reason. Moreover, even if the Treasury had held no valid title to the plots in question, the conditions for adverse possession of unregistered land had not been fulfilled by the applicant in the instant case. The applicant, therefore, could not claim title to them. In reaching its decision the Bozcaada Cadastral Court relied on a number of sources, including onsite inspection reports, statements from witnesses and local experts, title deeds, tax records, bills of sale, sketch plans and agricultural and technical expert reports.
11. After holding a hearing on the merits of the case, on 4 February 2003 the Court of Cassation upheld the judgment of the Bozcaada Cadastral Court. On 18 June 2003 the Court of Cassation rejected the applicant's rectification request. This decision was served on the applicant on 11 July 2003.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
